IN THE SUPREME COURT OF PENNSYLVANIA


In the Matter of                           :   No. 2230 Disciplinary Docket No. 3
                                           :
                                           :
ROBERT JOHN FOLEY, JR.                     :   126 DB 2015
                                           :
                                           :
                                           :   Attorney Registration No. 91681
                                           :   (Lackawanna County)


                                      ORDER


PER CURIAM:


       AND NOW, this 3rd day of December, 2015, upon consideration of the Certificate

of Admission of Disability by Attorney, Robert John Foley, Jr., is immediately transferred

to inactive status for an indefinite period and until further Order of the Court per

Pa.R.D.E. 301(e), and he shall comply with all of the provisions of Pa.R.D.E. 217.

       All pending disciplinary proceedings shall be held in abeyance except for the

perpetuation of testimony and the preservation of documentary evidence.